—In a child visitation proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Suffolk County (Blass, J.), entered March 13, 2001, which granted the respondent’s motion to dismiss the proceeding based on lack of standing.
Ordered that the order is affirmed, with costs.
The Family Court correctly granted the respondent’s motion to dismiss the proceeding, since the petitioner lacked standing to seek visitation with the child of her former domestic partner (see, Matter of Alison D. v Virginia M., 77 NY2d 651). Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.